Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 35} I concur in the majority’s opinion and judgment, except that I would run the indefinite suspension concurrently with respondent’s current suspension, as I do not believe that the infraction, which was committed during the same time period as his previous misconduct, warrants the more severe sanction of consecutive time.
Jonathan E. Coughlan, Disciplinary Counsel, and Brian E. Shinn, Assistant Disciplinary Counsel, for relator.
Murman & Associates and Michael E. Murman, for respondent.